Citation Nr: 0712998	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  05-22 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for glaucoma, secondary 
to service-connected diabetes mellitus.

2.  Entitlement to service connection for seborrheic 
dermatitis (dermatitis), secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1966 to 
March 1968, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied service connection 
for glaucoma and dermatitis, both as secondary to his 
service-connected diabetes mellitus.


FINDINGS OF FACT

1.  The veteran is service-connected for diabetes mellitus, 
type II, rated as 20 percent disabling, from May 8, 2001.

2.  There is a balance of evidence on the question of whether 
the veteran's current glaucoma is due to his service-
connected diabetes.

3.  There is a balance of evidence on the question of whether 
the veteran's current dermatitis is due to his service-
connected diabetes.






CONCLUSIONS OF LAW

1.  Resolving doubt in the veteran's favor, the veteran's 
glaucoma is proximately due to or the result of the veteran's 
service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 
1101, 1110, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a), 4.84a (2006)

2.  Resolving doubt in the veteran's favor, the veteran's 
dermatitis is proximately due to or the result of the 
veteran's service-connected diabetes mellitus, type II.  38 
U.S.C.A. §§ 1101, 1110, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a), 4.118 (2006)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
glaucoma and dermatitis. This represents a complete grant of 
the benefits sought on appeal.  See Barrera v. Gober, 122 
F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  Thus, no discussion of VA's duties to 
notify and assist is required.

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law 
also provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service- 
connected disorder.  38 C.F.R. § 3.310(a). Secondary service 
connection may be found in certain instances in which a 
service-connected disability aggravates another condition.  
When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service- 
connected condition, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
codify the Court's holding in Allen, which relates to 
secondary service connection on the basis of the aggravation 
of a nonservice-connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 (2006).  The amendment 
essentially requires that a baseline level of severity of the 
nonservice-connected disease or injury must be established by 
medical evidence created before the onset of aggravation.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

I.  Glaucoma

The veteran's private medical records from a doctor of 
optometry consistently show notations of his diabetic status 
in conjunction with glaucoma.  In February 2005, the veteran 
underwent a VA ophthalmology examination.  The physician 
diagnosed glaucoma and stated that diabetes mellitus is a 
risk factor for glaucoma, but does not cause glaucoma.  The 
Board finds that the evidence is in relative equipoise; thus, 
it is sufficient to establish service connection for 
glaucoma.

II.  Dermatitis

Post-service medical records reflect that he has been treated 
for his skin condition.  An August 2002 VA examination report 
shows the veteran as being diagnosed with dermatitis.  The 
examiner noted that this condition is more common in people 
who have diabetes.  The veteran was afforded another VA 
examination in February 2005.  This physician not only 
diagnosed dermatitis, but also stated that it was likely 
aggravated by the service-connected diabetes.  He reasoned 
that it was most likely that the dermatitis represented an 
infection of a yeast in the hair follicles; therefore, 
infections in an immuno-suppressed diabetic patient, like 
this veteran, are more likely to evolve and become chronic.  
The Board finds that the evidence of record supports the 
veteran's claim; thus, service connection for dermatitis is 
warranted.


ORDER

Service connection for glaucoma, secondary to diabetes 
mellitus, is granted.

Service connection for dermatitis, secondary to diabetes 
mellitus, is granted.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


